﻿About four years ago we came to the General Assembly for the first time, after a long struggle for national liberation which made it possible for the people of Cape Verde to enjoy their inalienable right to stand on their own feet, to think for themselves and in freedom and peace to build their society in accordance with the profound aspirations for justice and progress of all the peoples represented here who constitute the very essence of the United Nations.
42.	Imbued with the ideals enshrined in our Charter, the Republic of Cape Verde, on its accession to sovereignty, joined that growing circle of sovereign countries on the basis of wholesome respect for the principles today guiding the international community, aware of its responsibilities as a Member State and truly understanding its role in the concert of nations, and it has always supported and shown confidence in the United Nations. Our Organization is today responsive to the legitimate aspirations of the countries of the third world and open to the demanding winds of contemporary history and less vulnerable than formerly to selfish moves, because we are more realistic and more democratic in our approach to problems. The increasingly important role these countries are playing in our Organization strengthens our convictions and encourages us in our hope that we have taken a significant step towards the establishment of a more democratic order in international relations.
43.	We take this opportunity to welcome the Republic of Saint Lucia, which has just joined our Organization, an act confirming us in our view.
44.	Four years have passed since we joined this distinguished gathering as an independent country, and since that time we have had an opportunity to test the political maturity of this Assembly and assess the important possibilities for action open to the Organization. The effectiveness of the Organization is constantly being tested by the changing political opinions of Member States, and we must strengthen that effectiveness, as is required by members of the international community increasingly aware of their duties and obligations. This effectiveness will determine whether the major needs of our peoples, the demands of nations that have been plundered and States that have no recourse when faced with the many dangerous problems affecting the inter-national community in the sphere of national development, will be met.
45.	The international situation since the thirty-third session of the General Assembly has continued to evolve in a way that we can with difficulty refer to as being positive, especially when one bears in mind the following facts: the worsening of the world economic crisis, marked by inflation which stands in the way of the efforts of the international community and particularly the developing countries to bring about progress; the energy crisis, which has had a disastrous effect on our economies; the persistence of trouble spots which, if allowed to continue, might very well endanger international peace; the outbreak of conflicts with new features that threaten long-standing geo-political balances; and, finally, efforts, which have so far been unsuccessful, to reconcile the views of the industrialized countries with those of the developing countries in major negotiations which should lead to a new international economic order that is more just and equitable.
46.	Confronted as we are with this disturbing tangle of circumstances, which it behoves us to approach as objectively as we can, you must try, Mr. President, to apprehend the complex factors behind the interests of States in our day and conduct our debates in such a way as to buttress the efforts of every one in the endeavour to bring about just and lasting solutions which are satisfactory to the people we represent. Here you have our complete support, Mr. President. As a renowned diplomat, familiar with the intricacies of international politics and an indefatigable fighter for just causes, profoundly involved in our struggles for the ideals of the United Nations, you deserve our consideration and respect. When we were fighting for our liberation, the PAIGC needed the support of all its friends in this Organization, and our party always found a supporter in you. You were a brother in arms, deeply committed to our national liberation movement, and you fully identified yourself with our aims of justice and progress.
47.	We would like to express our appreciation and our feeling of the profound solidarity between our country and the United Republic of Tanzania, which has, in the interests of our people, built a nation in dignity and courage under the enlightened and wise leadership of their respected leader, Julius Nyerere. The United Re-public of Tanzania is a fraternal country for which we in Cape Verde have great admiration, and we are proud of the bonds which have united us since before our independence.
48.	We should also like to pay a tribute to the outgoing President of the General Assembly, Mr. Indalecio Lievano, who, thanks to his political experience and competence, was able to conduct our last session in a successful manner. It was a difficult session in many respects.
49.	We should also like to pay a tribute to the Secretary-General, Mr. Kurt Waldheim, who continues calmly, responsibly and intelligently to watch over the fortunes of our Organization. During these troubled and eventful times, his wisdom and loftiness of vision have helped him to understand our international problems, and he will surely once again contribute to our debates and help implement solutions to the various difficult problems which are of concern to us. We should like also to express our support to him for his laudable efforts to implement the decisions of our Assembly and ensure respect for the principles contained in the United Nations Charter, and to add that we are constantly at his disposal to give him our support in his many difficult tasks.
50.	Last year, our Prime Minister, Pedro Rodrigues Verona Pires, stressed here the importance of our geographical position' 'at the crossroads of peoples and continents'' —a position which means that Cape Verde is destined to make a contribution to the coming together of the people of the world.
51.	It may not be in vain to reaffirm here our determination to contribute to the defence of peace and good- neighbourliness among nations. This means, from our point of view, unswerving respect for the fundamental principles of non-alignment, and in particular the principles of non-interference in internal affairs, respect for sovereignty and territorial integrity, the peaceful settlement of disputes and the creation of conditions for fruitful and just co-operation among States.
52.	We are well aware that these principles and essential rules for peaceful coexistence among nations in our day cannot assume their full significance until there is reciprocity that applies to all and until they benefit all the dominated peoples of the world.
53.	In taking up the situation in Africa, we should like to mention the name of one man, a great freedom fighter and chief of State, Agostinho Neto, to whom this General Assembly paid a just tribute at the opening of this session. A convinced militant and indefatigable fighter for the causes of peoples, Agostinho Neto devoted his entire life to the Angolan nation, and participated selflessly and courageously as one of Africa's finest sons in the modern adventure of that continent's search for its true identity. His passing is an inestimable loss to Africa, to the third world and to all peoples who love peace and justice. He was undeniably one of their greatest leaders and bravest defenders.
54.	In the southern part of our continent we note with regret and growing concern the many manoeuvres which are being carried out and which have been carried out since our last session by the minority racist regimes with a view to dispossessing the peoples of Zimbabwe and Namibia of their inalienable right to independence, peace, justice and progress. These manoeuvres, which are of every kind, are aimed at perpetuating a system of domination and exploitation which has been repudiated by the international community and to maintain systems of alliances which will promote that domination,
55.	The so-called "internal settlement" solution, which consists of placing in power—either through a "government" or through a "Constituent Assembly"—non-representative elements that are totally committed to the interests of the ruling racist minority, has shown itself to be unacceptable.
56.	The recent Assembly of Heads of State and Government of the Organization of African Unity in Monrovia in July provided a stinging denial of these attempts to fool the peoples of Zimbabwe and Namibia by formulating precise recommendations with regard to the possible recognition of any puppet regime.
57. It is to be hoped that the London talks may be able to produce results enabling the people of Zimbabwe to move towards real independence unhampered by the plans and schemes of the neo-colonialists and racists. We would reiterate our confidence in the people of Zimbabwe who, under the guidance of their liberation movement, the Patriotic Front, will prevent any recurrence of these manoeuvres which are aimed at stifling their fundamental aspirations.
58.	In Namibia, the South West Africa People's Organization [SWAFO] continues to be the sole representative of the Namibian people and deserves the full support of the African countries and of the United Nations. It seems to us essential to affirm once again that the only way to bring about a just solution which corresponds to the real aspirations of the peoples of the area would be to consolidate what has been won in terms of the liberation struggle and to strengthen the liberation movement.
59.	The United Nations, whose resolutions have year after year been flouted and ignored by the racist regimes, might very well outlive its usefulness prematurely if this Assembly allowed the present attempts at neo-colonial solutions to take root. It must contribute effectively to overthrowing any illegal and illegitimate power that can never bring about the fulfilment of deep- seated aspirations of the peoples of the region.
60.	Enhanced vigilance by the international community is necessary with regard to the development of the situation in these two Territories. The true nature of the racist regimes must be understood, for they are responsible for barbaric murderous acts of aggression against the front-line countries, particularly against Angola, Mozambique and Zambia.
61.	The objective of these acts of aggression, which have been perpetrated in arrant defiance of international law, is to destabilize those countries and to create a situation which would force the withdrawal of support for the national liberation movements.
62.	In South Africa, which remains the rearguard and active support of the racist regimes of Zimbabwe and Namibia, there still exists an intolerable situation which has been condemned time and time again by the General Assembly. It is a situation where systematic violation of the most elementary human rights has become the system of Government. This bastion of apartheid is pursuing the policy of bantustanization, which has so often been condemned by this Assembly, and is also stepping up its acts of terrorism against the independent countries of Africa.
63.	We are profoundly convinced that in the present situation only international action undertaken in unconditional solidarity with the liberation movements of the peoples of southern Africa will make it possible to put an end to a situation which weighs heavily on the con-science of mankind and which might very well lead to explosions of violence, the consequences of which are quite unpredictable.
64.	The present situation in Western Sahara is a source of lively concern for all African countries and for the peoples of the world who share a love of peace and justice. In fact, in the face of intransigence, which tends to perpetuate aggression and consolidate the systematic violation of the elementary human rights of the people of Western Sahara, those people, under the leadership of the Frente POLISARIO, are waging a fierce struggle for the aims and ideals which the international community has elevated to the rank of principle and embodied in international law.
65.	During its Assembly in Monrovia in July, the OAU, acting responsibly and with a keen awareness of realities, was able to open the way and indicate the principles and objectives of a just settlement of the problem, reaffirming the right of the people of Western Sahara to self-determination and independence.
66.	It is a matter of concern and regret that the Government of Morocco, defying the efforts and decisions of the OAU has contributed, by its obstinate attitude, to the deterioration of the dangerous climate of tension that carries the greatest threat for peace and stability in the area.
67.	We sincerely hope that the parties will see the light, and make it possible to co-operate in implementing the recommendations of the OAU Ad Hoc Committee of Heads of State on Western Sahara and bring about a just solution to the problem of the people of Western Sahara, that heroic people which under the leadership of the Frente POLISARIO has already suffered too much. In this way, we shall prevent the extension of a conflict which would inevitably assume more threatening proportions thus causing severe moral, material and human harm to all the opposing countries in that area.
68.	In the same way, we cannot accept the colonial situation imposed on the people of East Timor which, under the leadership of FRETILIN, continues to fight for the total implementation of their aspirations to freedom and independence.
69.	In the Middle East there prevails a situation of aggression and profound injustice against a people who have been expelled from their lands, hunted down and robbed, and against the Arab nation as a whole that has seen its Holy Places defiled and its territorial integrity destroyed.
70.	This situation continues to outrage the general feeling of the international community, which has been expressed so often and so unequivocally in this General Assembly and in other institutions of our Organization.
71.	We continue to be convinced that peace in the Middle East must be comprehensive, and independence and security for all the peoples of the area must be guaranteed within secure and internationally recognized boundaries.
72.	It is up to this General Assembly once again to demand the complete withdrawal of Israel from all the Palestinian and Arab territories it has occupied, and to demand the recovery by the Palestinian people of all their inalienable national rights, including the right to an independent Palestinian State. The Assembly must also consider what effective steps can be taken to induce Israel to respect decisions of the Assembly and to renounce its policy of aggression, expansion and plunder.
73.	I should like once again to express our unswerving support for the Palestine Liberation Organization [PLO], the sole legitimate representative of the heroic people of Palestine, and our conviction that a final settlement of the problem of the Middle East cannot be brought about without the active participation of the PLO, on a footing of equality with all the parties directly involved in the conflict.
74.	The General Assembly must do its utmost to safe-guard the territorial integrity of Lebanon and restore peace and stability to that Member country. Otherwise it is to be feared that the situation will become more serious and assume incalculable proportions.
75.	In Cyprus, it is high time that the talks between the two communities should, without outside intervention and as soon as possible, decide on specific action to take to meet the profound aspirations for peace and justice of the Cypriot people, and to achieve unity and territorial integrity in the country, in accordance with the relevant resolutions of the General Assembly and the Security Council.
76.	While the international community as a whole realizes the need to put an end to the arms race and to follow a course leading towards real disarmament as laid down by the tenth special session of the General Assembly, it must be recognized that up to now that community has not used to the full all the means it has to control the present dangerous and costly process, to strengthen security among States and to give to detente a universal and stable meaning, on all five continents.
77.	In this context, the recent signing of the Treaty between the Soviet Union and the United States on the Limitation of Strategic Offensive Weapons reached at the conclusion of the second round of the Strategic Arms Limitation Talks [SALT], is a source of satisfaction and should encourage the parties to pursue and extend their scope.
78.	The continuance of a system where peace is only the result of an abiding fear of mutual destruction cannot create an atmosphere favourable to the attainment of the conditions necessary for reaching the objectives of general and complete disarmament.
79.	In this important process in which the international community is engaged in putting an end to the arms race and limiting weapons of mass destruction and nuclear weapons with a view to general and complete disarmament, the United Nations has a central role to play, one of growing importance in the achievement of its major objectives,
80.	We hope that both the Disarmament Commission and the Committee on Disarmament will carry out the missions assigned to them and create the conditions necessary for fruitful negotiations yielding tangible results, notably in the field of negotiations concerning nuclear weapons.
81.	The Republic of Cape Verde ascribes great importance to the relationship between disarmament and development, and hopes that the various bodies of our Organization will be able to propose practical ways and means of devoting a large part of the resources released from the arms race to the satisfaction of the fundamental social and economic needs of the developing countries and, in particular, of the least developed among them.
82.	The establishment of a lasting policy of international security should make it possible for countries to devote their efforts to development and to enjoy that well-being that is the unanimous desire of the international community, a desire that should be put into effect, not so much in terms of resolutions, conventions and declarations, as in tangible facts, in international relations and in concrete actions taken within the framework of disarmament.
83.	Our country is now occupied with many different tasks: the struggle for national reconstruction, the struggle against drought, the struggle against the remaining after-effects of colonialism; and a struggle to develop our greatest resource, the Cape Verde citizen.
84.	In present circumstances austerity continues to be the chief guideline of our economic and financial activities. It will bring about stability and discipline in all sectors.
85.	In a country of limited resources, recently emerged from a cruelly neglectful colonial domination and a prey to natural disasters, such as drought, it is difficult to believe in miracles. It is only natural that we should use man as the starting-point of our efforts and of all our hopes. The harsh realities of Cape Verde make it necessary for us to mobilize all our efforts to deal methodically with determination and without unnecessary haste, with these long-standing problems, using strategies and tactics based on scientific principles with a view to the best possible use of the human material and resources which our country has succeeded in harnessing.
86.	By specific acts we reaffirm the principle which we affirmed when we became independent: that we are a State of law, a land of peace, tolerance and work.
87.	If little by little, like many other countries before us, we are creating conditions that will make it possible for us to overcome our various difficulties, still enormous in a country which has to import almost all its capital and consumer goods and which has up to now been subject to chronic drought, it is because the people of our country participate in our development efforts, supported by international solidarity. While, by overcoming many obstacles, the people of Cape Verde are learning to have not only hope, but also confidence in themselves, faith in the future, and the certainty that their own ability is enough to build a prosperous nation, the profoundly deleterious hazards of the international economic situation and their disastrous effects on the socio-economic problems of disadvantaged countries like our own are of great concern to our Government.
88.	The standards of international co-operation, which are unfair in many respects, create situations that are intolerable for developing countries, and distort dialogue which, though based primarily on the responsibility to avoid futile confrontations, may nevertheless, unless due care is taken, become an end in itself and fail to deal with the pressing needs of the developing countries.
89.	This is to say that our concerns are based on the serious daily difficulties facing our people, who realize that the economic crisis prevailing in the world acquires a particularly serious and even tragic dimension for the third world.
90.	Widespread inflation, aggravated by unbridled speculation in certain areas which dominate the world economic machinery, constitutes one of the major challenges of our time that our Organization should tackle. It is intolerable that the vast majority of the inhabitants of our world—who are at the same time the poorest—are forced to bear the brunt of the effects of a crisis for which they were not responsible.
91.	The laudable efforts of many Governments of the developing countries to offer their peoples the minimal living standards to which they are entitled are doomed to failure.
92.	In these circumstances international solidarity, given tangible form in certain development programmes, is only a placebo and nothing more than a meagre compensation for the trying circumstances in which our people must live.
93.	The new development decade which our Organization is preparing runs the risk of not achieving its objectives if we do not go beyond the stage of mere declarations of intention and if we continue to be unable to implement our own decisions.
94.	In the course of many international conferences during the past decade, these problems of under-development have been clearly identified. In a word, what we need to do is to establish more just and humane relations between countries, and to do away with the structures of domination, which are a holdover from the days when the majority of mankind had no right to speak and which hampered the development efforts of the peoples of the third world.
95.	Above and beyond this distressing vision of today's world, dominated by inconstancy and lack of understanding, we must add that the world economic crisis has apparently brought with it a disturbing return to protectionism, which might well destroy all the efforts at industrialization in the third world.
96.	Certain measures have been adopted in this context which suggest that an unrealistic view is being taken of the economic problems and which are unacceptable to the international community either out of simple justice or out of the long-term interests of the world's peoples, especially those of the developed countries.
97.	Even more than access to markets, access to technology and the conquest of science seems to us to be a just demand by the developing countries. In this area the industrialized countries, and particularly the specialized agencies of the United Nations, should spare no effort to implement the decisions adopted at the United Nations Conference on Science and Technology for Development. 
98.	While the international community's condemnation of the unjust relations that exist among the Members of the United Nations should not conceal the responsibility that each of our States has to promote the well-being of our peoples and social justice, it is equally true that it is also our duty, as inhabitants of this world, to reject firmly the unlawful profits and situations of domination and exploitation which are constant sources of tension and which constitute a serious threat to the humanistic ideals of our Organization.
99.	It is a matter of urgency to proceed to the effective establishment of a new world economic order, the general direction and practical machinery of which have already been defined. It is only the political will of the Member States on which its success depends that is missing.
100.	The present session must deal with many questions of vital importance for the whole international community, and all our efforts will be required to consolidate peace, promote detente, realize the objectives of justice and create conditions for progress.
101.	Our Organization is an ideal forum for resolving many of the evils of this world, which is going through a crucial period in the torment of which the changes essential to achieving equilibrium among nations and the survival of mankind as a whole are taking shape.
102.	The people of Cape Verde have increasing confidence in our Organization and the various bodies which represent it in our country. Our Government is determined to make our modest contribution to the prestige and consolidation of our Organization and to make it an effective instrument for implementing the decisions of the General Assembly.
103.	Finally, we wish to express the hope of the people of Cape Verde that the work of the thirty-fourth session of the General Assembly will be successful and that courageous and practical action will be taken to ensure that development shall not remain a remote myth, but shall become a living reality for our peoples— an irreversible process, based on political will and cemented by Solidarity and the enlightened self-interest of the entire international community.